Citation Nr: 0635300	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for intercostal neuralgia.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard L. Williams, III, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the veteran provided testimony before a 
Veterans Law Judge in August 2002 and that the Veterans Law 
Judge that presided over that hearing is no longer employed 
at the Board.  However, the veteran was again offered an 
opportunity to provide testimony before a Veterans Law Judge.  
In July 2006, the veteran provided testimony before the 
undersigned Veterans Law Judge.  At the July 2006 hearing the 
veteran submitted a waiver of RO review of all newly 
submitted evidence.


FINDINGS OF FACT

1.  The veteran's intercostal neuralgia disability is 
manifested by pain and tenderness of the chest and abdomen 
area, and does not result in complete paralysis of the 
thoracic nerve, does not result in an inability to raise 
either arm above shoulder level, or result in winged scapula 
deformity.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for intercostal neuralgia have not been met.  38 
U.S.C.A. § 1155 (West 2002), 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Codes 8519, 8719 (2006).

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board also finds that all notification and development 
action needed to render a fair decision on the claim for an 
initial rating in excess of 20 percent for intercostal 
neuralgia has been accomplished.

By means of an August 2003 notice letter the RO advised the 
veteran and his representative of VA's responsibilities to 
notify and assist the appellant in his claim for 
postoperative residuals of a hiatal hernia.  Based on the 
claim for an increased rating for residuals of hiatal hernia 
operation, the RO granted the veteran a separate 20 percent 
rating for intercostal neuralgia, secondary to hiatal hernia 
surgery, by rating action in November 2003.  As such the 
August 2003 notice letter regarding increased ratings for 
residuals of hiatal hernia operation is applicable to the 
veteran's claim for an increased rating for intercostal 
neuralgia.  Furthermore, as set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to intercostal neuralgia has 
been granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and an effective date, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Furthermore, the Board observes that the veteran has been 
informed of what was needed to substantiate his claim for a 
higher rating for intercostal neuralgia by way of a statement 
of the case and supplemental statements of the case.  

The Board further notes that an August 2006 letter 
specifically informed the veteran of the type of evidence 
needed to support the TDIU claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The veteran indicated that he had received 
training at Career Work from February to May 2002.  However, 
attempts to obtain information from Career Work were 
unsuccessful, and the veteran was so informed.  The RO has 
obtained the veteran's VA medical records and private medical 
records.  The RO also has arranged for the veteran to undergo 
VA examinations, reports of which are of record.  The veteran 
has furnished testimony at two hearings before Veterans Law 
Judges.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any obtainable pertinent records, that 
needs to be obtained.  Furthermore, in March 2006 the veteran 
indicated that he had no further information concerning his 
disabilities and requested that a decision be made on his 
appeals.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Intercostal Neuralgia

A November 2003 rating action granted the veteran service 
connection and a 20 percent rating for intercostal neuralgia, 
effective from June 11, 2001.  The November 2003 rating 
decision was the initial rating granting service connection 
for intercostal neuralgia.  Therefore, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In July 2004, the RO determined that the veteran was entitled 
to an effective date of March 30, 1982 for the award of 
service connection and the 20 percent rating.  Consequently, 
the Board must determine if the veteran met the criteria for 
an initial rating in excess of 20 percent for intercostal 
neuralgia at any time since March 30, 1982.

The record reveals that in March 1981, while in service, the 
veteran underwent a transthoracic repair on an esophageal 
hernia with a benign postoperative course.

On VA examination in September 1982 the veteran reported 
heartburn several times a week and his thoracic scar was very 
tender to touch.  VA examination in August 1983 revealed 
hypersensitivity of surgical scar and areas below the 
interspace of the surgical scar nerve area, occasional 
pyrosis, and occasional gaseousness.

When examined by VA in June 1984, the veteran reported pain 
in the left upper abdominal quadrant and over the lowermost 
regions of the left anterior chest.  When the physician began 
to palpate the left upper abdominal quadrant of the abdomen, 
the veteran nearly jumped off the examination table.  The 
examiner noted hypersensitivity of the surgical scar and of 
the left upper abdominal quadrant of the abdomen.  

On VA examination in October 2001, the veteran reported 
extreme pain below the scar area that was very sensitive to 
touch, and to contact with clothing.  The examiner noted that 
there was extreme pain on palpation below the scar around the 
waist, pelvic area, and to the left of the lower spinal 
column.  The diagnoses included neuralgia at the site of the 
postoperative scar.

The claims files contains VA medical records from a physician 
dated in August 2000 and December 2002 indicating that the 
veteran had severe pain at the site of previous surgical 
scar, with exquisite tenderness to touch suggestive of 
intercostal neuralgia.  She also noted in December 2002 that 
the veteran's pain required pain medication around the clock.  
In February 2003, this VA physician noted that the persistent 
severe pain caused by the intercostal neuralgia was 
interfering with the veteran's activities of daily living and 
causing employment difficulty.  This physician gave the 
veteran a note in April 2003 stating that he had missed 14 
days of school due to severe pain in the chest due to 
intercostal neuralgia.  In July 2003 this physician noted 
that the veteran had missed school in June and part of July 
due to his severe pain condition.  She also noted that the 
veteran had lancing pain with deep breathing and with 
sneezing.

At his August 2002 hearing before a Veterans Law Judge, the 
veteran testified that the pain from his intercostal 
neuralgia, and the drowsiness from taking medication for 
treatment of that pain, made it difficult for him to stay 
employed.

An October 2002 VA outpatient record indicates complaints 
related to the veteran's intercostal neuralgia.  When 
examined, the veteran's abdomen was exquisitely tender to 
very light palpation.  The VA physician noted that the 
veteran's odd history and the physical examination was 
consistent in some ways with malingering.  The examiner noted 
that while the veteran may indeed have severe pain, the 
examination was odd in that his more visceral complaints were 
atypical, in that he described an exertional component of 
fullness and after sneezing, with uncontrollable shaking when 
the weather changed.

A private medical examination in December 2002 indicates that 
the left upper quadrant of the veteran's abdomen was very 
sensitive to touch.  The examiner indicated that further 
tests were necessary to determine whether the veteran had 
intercostal neuralgia, or some other disability.

On VA neurological examination in October 2003 the veteran 
reported recurrent intermittent tightness of the muscles in a 
pinching type sensation.  This occurred especially with 
sneezing or coughing, or if he had been walking for a while.  
The veteran also described almost a shivering-like sensation.  
The veteran reported that antidepressants and muscle 
relaxants only helped mildly.  Examination revealed that the 
veteran did not appear to be in any distress, although he 
suddenly would guard the left side of his abdomen.  There was 
hyperesthesia and disesthesia along the mid thoracic nerves.  
There was apparently very exquisitely sensitive when touched.  
The diagnosis was upper thoracic nerve neuralgia/intercostal 
nerve neuralgia that was reminiscent of a complex regional 
pain syndrome after nerve injury.  

VA gastrointestinal examination in October 2003 revealed the 
veteran to have a soft abdomen with tenderness, especially 
over the lower left rib cage and over the scar.  The 
diagnoses included intercostal neuralgia secondary to 
postoperative sequalae.

The veteran asserted at his July 2006 hearing that if he 
walked three and a half blocks his left side started to 
tighten up.  He also reported pain with sneezing and when he 
was touched in the area of the operation.  He also reported 
extensive shivering when it was raining and cold, which he 
related to his neuralgia.

The veteran contends that his intercostal neuralgia symptoms 
entitle him to a rating in excess of 20 percent.  The veteran 
is currently assigned a 20 percent rating under Diagnostic 
Code 8719.  Under Diagnostic Code 8719, neuralgia of the long 
thoracic nerve is rated as paralysis of the long thoracic 
nerve under Diagnostic Code 8519.  A 10 percent rating is 
warranted for moderate incomplete paralysis of the long 
thoracic nerve for either arm and a 20 percent rating is 
warranted for severe incomplete paralysis on either side.  A 
30 percent rating is warranted for complete major paralysis 
with the inability to raise the arm above shoulder level with 
a winged scapula deformity.  38 C.F.R. § 4.124a; Diagnostic 
Codes, 8519, 8719.

After review of the medical evidence, including the veteran's 
VA outpatient treatment records, the Board concludes that at 
no time since March 30, 1982 has the veteran met the criteria 
for a 20 percent rating for intercostal neuralgia.  While the 
Board recognizes that the veteran has experienced chest 
hyperesthesia, pain, tightness, and tenderness, there is no 
evidence that demonstrates that the veteran has ever 
experienced the equivalent of complete paralysis of the 
thoracic nerve.  At no time has it been shown that he is has 
been unable to raise either of his arms above shoulder level, 
or that he suffers from a winged scapula deformity.  

The Rating Schedule does not contain any other diagnostic 
code other than Diagnostic Code 8519/8719 that would be 
applicable for rating the veteran's intercostal neuralgia 
disability.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an initial rating in excess of 20 percent for 
intercostal neuralgia is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

TDIU

The veteran asserts that he is entitled to a total rating 
based on individual unemployability due to service-connected 
disabilities.  On his August 2005 TDIU application form, the 
veteran reported that his education included one year of 
college and that he last worked in July 2001 as a bill 
collector.  A VA Form 21-4192 was sent to his last employer 
for information on the veteran's employment history.  The 
form was returned indicating that the veteran had worked 24 
hours a week from March 2001 to July 2001.    

As noted above, the veteran testified in August 2002 that the 
pain from his intercostal neuralgia, and the drowsiness from 
taking medication for treatment of that pain, made it 
difficult for him to stay employed.  At the July 2006 
hearing, the veteran again asserted that he could not work 
due to the pain from his service-connected intercostal 
neuralgia.

In March 2006, the veteran was provided a VA examination 
specifically for the purpose of determining whether he was 
unemployable due to his service-connected disabilities.  The 
examiner provided a review of the veteran's recent medical 
history, including noting that a September 2001 upper 
gastrointestinal series had only shown the veteran to have 
slight narrowing of the gastroesophageal junction.  The 
veteran reported that he was currently unemployed, but that 
he had been previously employed at office work.  Examination 
revealed that the veteran's thoracic scar and the area 
subtending to it, extending down towards the pelvic rim, and 
involving the left upper quadrant to the abdomen, was 
extremely tender to light touch.  The diagnosis was hiatal 
hernia with postoperative scar and intercostal neuralgia.  
The examiner opined that the veteran was fully employable, 
providing the employment did not require prolonged walking or 
lifting beyond 30 pounds on a regular basis.

The veteran has a 20 percent rating in effect for intercostal 
neuralgia, a 10 percent rating for hiatal hernia, and a 10 
percent rating for postoperative scar.  The combined rating 
for the service-connected disabilities is 40 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The veteran's service-connected disabilities do not 
meet the schedular criteria for a TDIU rating (i.e. that a 
veteran must have one service-connected disability rated at 
60 percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher).  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service- connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that while the 
February 2003 VA physician opined that the veteran's severe 
pain from intercostal neuralgia caused employment difficulty, 
this only indicates that the veteran would have difficulty 
with employment, not that he is actually unemployable.  
Furthermore, the March 2006 VA examiner specifically examined 
the veteran with regards to employability and opined that the 
veteran was fully employable, providing that the employment 
did not require prolonged walking or lifting beyond 30 pounds 
on a regular basis.  Since the veteran has had some college 
and some experience in office work, the veteran should be 
qualified for employment in an area that does not require 
prolonged walking or extensive lifting.  Consequently, the 
Board finds the record does not demonstrate that the 
veteran's service-connected disabilities alone are of such 
severity as to solely preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service- connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for intercostal neuralgia is denied.

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


